DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 13 objected to because of the following informalities:  "a predetermined has elapsed" should be corrected to a "predetermined time period has elapsed".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1
Regarding claim 1, the terms “rotates in a first angle group”, “rotates in a second angle group” etc. are indefinite. It is unclear if the limitation intends for the vane to oscillate in a range defined by a group of angles or if the vane rotates to an angle within the angle group and stops.
The term "relatively closest" in claim 2 is a relative term which renders the claim indefinite.  The term "relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear from the claim language if relatively closest is compared to the other angle groups or some other angle.
Regarding claim 11, the limitation “discharge vanes provided on the four outlets and each including an upper discharge van and a lower discharge vane” renders the claim indefinite. It is unclear how a single vane can comprise multiple vanes.
Regarding claim 11, the limitations “to follow a first angle group”, “to follow a second angle group” etc. are indefinite. It is unclear if following an angle group means oscillation within a range defined by the angle group, moving from one angle to another angle a single time following a path defined by the angle group, or simply move to an angle that falls within the group. 
Regarding claim 11, the limitations “located at a position rotated from the first discharge vane clockwise”, “located at a position rotated from the second discharge vane clockwise” etc. render the claim indefinite. It is unclear if the discharge vanes are located at a position rotated about the axis of the vane or if the vane is located along a different edge of the device and the rotation is about a central vertical axis of the air conditioner. 
Regarding claim 11, it is unclear if “a first discharge vane”, and “a second discharge vane” etc. are the same as the “discharge vanes provided on the four outlets” or are different vanes.
Claim 14the number of cycles" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Examiner notes that all claims depend from 1 and 11 inherit the indefiniteness rejections.
Examiner notes that the indefiniteness of claims would require undue interpretation by examiner to apply art and that therefore no art rejections have been made. This is not an indication of allowability of the subject matter. Patentability of subject matter will be considered after claims have been amended.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suhara et al. (US 2018/0299164 A1), Yumoto et al. (US 2012/0288363 A1), Kunamoto et al. (US 2012/0174608 A1), Tsuji (US 2012/0220212 A1), and Nouchi (US 2012/0225618 A1) each disclose air conditioner ceiling units with a plurality of discharge vanes with various oscillating patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CHARLES R BRAWNER/Examiner, Art Unit 3762      

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762